DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-6, 8-15, 17-24, and 26-27 as filed 12/20/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Priority
The present application claims benefit to PRO 62/638,809, filed 03/05/2018, and PRO 62/803,180, filed 02/08/2019. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9-15, 18-20, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0365241 (hereinafter “Dillie et al.”) in view of U.S. Patent Application Pub. No. 2008/0075543 A1 (hereinafter “Calabrese”), U.S. Patent Application Pub. No. 2018/0289291 A1 (hereinafter “Richie”), and U.S. Patent Application Pub. No. 2014/0358585 A1 (hereinafter “Reiner”).
RE: Claim 1 (Currently Amended) Dillie et al. teaches the claimed: 
1. A computer-implemented method, executed on a computing device, comprising: maintaining an automated clinical documentation mesh network that includes a plurality of end point devices ((Dillie et al., [0007], [0035], [0062]) (system can include electronic medical records, electronic health records, and/or hospital information exchange system wherein the system provides both dynamic routing across the self service network and stream transformation of content into communication protocols understood by either side; a wireless network may employ mesh networks; the health data exchange facilitates communications between endpoints of the health data exchange system)); 
receiving content within the automated clinical documentation mesh network ((Dillie et al., [0062]) (network communication protocol within the health data exchange network within routing can be to and from electronic medical records));
processing the content to identify a routing rule for the content, […] ((Dillie et al., [0061], ]0071], [0073])) (the health data exchange may include a rules engine to apply any one or more rules to the operations and functionality of the HDE wherein the rules engine may apply one or more ; 
[…] routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule […]((Dillie et al., [0073], [0079]) (the determination is made whether the route is bi-directional such that it is determined if the patient care information discussed herein is applicable and applied from the EMS to the hospital, and from the hospital back to the EMS and if not, the message is transferred to the determined route end points (e.g., hospital), and the transaction is closed; the HDE may apply one or more export rules to the record from the second entity, transform the record, and apply one or more import rules to the record for the first entity)).
Dillie et al. fails to explicitly teach, but Calabrese teaches the claimed:
wherein processing the content to identify a routing rule for the content includes processing the content to determine if the content includes critical results / findings,[…]; if the content includes […] the critical results / findings, routing the content […] and if the content excludes […] the critical results / findings, routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings ((Calabrese, [0037]; [0059]) (if the test results are negative for the presence of a human malady, the patient may simply be informed of the results; if the test results are inconclusive, the patient may be routed to a separate source of information where the reasons for the inconclusive result may be explained; an automated web page and routing system facilitates the providing of test result and counselling information to the patient; if the patient case of patients that test positive or screen positive for the malady or predisposition, the 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. with the motivation for delivering test results for subjects who desire counseling regarding the test results (Calabrese, [0015], [0017]). 
Dillie et al. and Calabrese fail to explicitly teach, but Richie teaches the claimed: 
[…] the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings, and prohibiting routing of the content to a second end point device of the one or more endpoint devices unless authorized by a medical professional ((Richie, [0022]) (in some embodiments, results may be made available to a patient directly, in some embodiments, results may initially be accessible to a doctor via a doctor web portal implemented by web server; after communication of the test results to the patient, the doctor may then release results directly to the patient)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. and routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese with the motivation for delivering test results to an individual with appropriate training and expertise to interpret the outcome and associate risk analysis (Richie, [0022]). 
Dillie et al., Calabrese, and Richie fail to explicitly teach, but Reiner teaches the claimed: 
wherein determining if the content includes the critical results / findings includes determining whether the content includes a tag indicative of the content including the critical results / findings […] if the content includes/excludes the tag indicating the clinical results / findings … ((Reiner, [0303]) findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, and the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie with the motivation for delivering test results to an individual with appropriate training and expertise to interpret the outcome and associate risk analysis (Richie, [0022]). 
RE: Claim 2 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed: 
2. The computer-implemented method of claim 1 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: enrolling end point devices into the automated clinical documentation mesh network ((Dillie et al., [0059]) (the HDE may create or generate a profile for an entity upon registration i.e. enrollment of the entity with the HDE)).
RE: Claim 4 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
4. The computer-implemented method of claim 1 wherein the end point devices includes one or more of: one or more source end point devices; and one or more target end point devices ((Dillie 
RE: Claim 5 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
5. The computer-implemented method of claim 4 wherein receiving content within the automated clinical documentation mesh network includes: receiving content from one or more source end point devices within the automated clinical documentation mesh network ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE)). 
RE: Claim 6 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
6. The computer-implemented method of claim 4 wherein routing the content to one or more endpoint devices based, at least in part, upon the routing rule includes: routing the content to one or more target endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE, message routing is determined, and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 9 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
9. The computer-implemented method of claim 1 wherein processing the content to identify a routing rule for the content includes: receiving user input to identify a routing rule for the content ((Dillie et al., [0061]) (the rules or rules engine may be configured by a user of the healthcare data exchange)).
RE: Claim 10 (Currently Amended) Dillie et al. teaches the claimed: 
10. A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: maintaining an automated clinical documentation mesh network that includes a plurality of end point devices ((Dillie et al., [0007], [0015], [0035], [0062]) (system can include electronic medical records, electronic health records, and/or hospital information exchange system wherein the system provides both dynamic routing across the self service network and stream transformation of content into communication protocols understood by either side; a non-transitory computer-readable storage medium with computer readable instructions as at least one processor; a wireless network may employ mesh networks; the health data exchange facilitates communications between endpoints of the health data exchange system));  
receiving content within the automated clinical documentation mesh network ((Dillie et al., [0062]) (network communication protocol within the health data exchange network within routing can be to and from electronic medical records)); 
processing the content to identify a routing rule for the content, […] ((Dillie et al., [0061], ]0071], [0073])) (the health data exchange may include a rules engine to apply any one or more rules to the operations and functionality of the HDE wherein the rules engine may apply one or more rules to any transmission of data, information and messages between entities using the HDE; the HDE engine may provide a system for the identification, transformation and exchange of various information, data and documents between disparate systems and formats)); and 
[…] routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0073], [0079]) (the determination is made whether the route is bi-directional such that it is determined if the patient care information discussed herein is applicable and applied from the EMS to the hospital, and from the hospital back to the EMS and if not, the message is transferred to the determined route end points (e.g., hospital), and the transaction is closed; the HDE may apply one or more export rules to the record from 
Dillie et al. fails to explicitly teach, but Calabrese teaches the claimed:
wherein processing the content to identify a routing rule for the content includes processing the content to determine if the content includes critical results / findings, […]; if the content includes […] the critical results / findings, routing the content […] and if the content excludes […] the critical results / findings, routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings ((Calabrese, [0037]; [0059]) (if the test results are negative for the presence of a human malady, the patient may simply be informed of the results; if the test results are inconclusive, the patient may be routed to a separate source of information where the reasons for the inconclusive result may be explained; an automated web page and routing system facilitates the providing of test result and counselling information to the patient; if the patient case of patients that test positive or screen positive for the malady or predisposition, the web site and routing system and transfer the patient to live counselors who then inform the patient of their test results)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. with the motivation for delivering test results for subjects who desire counseling regarding the test results (Calabrese, [0015], [0017]). 
Dillie et al. and Calabrese fail to explicitly teach, but Richie teaches the claimed: 
[…] the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings, and prohibiting routing of the content to a second end point device of the one or more endpoint devices unless authorized by a medical professional ((Richie, [0022]) (in some embodiments, results may be made available to a patient directly, in some embodiments, results may initially be accessible to a doctor via a doctor web portal implemented by web server; after communication of the test results to the patient, the doctor may then release results directly to the patient)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. and routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese with the motivation for delivering test results to an individual with appropriate training and expertise to interpret the outcome and associate risk analysis (Richie, [0022]). 
Dillie et al., Calabrese, and Richie fail to explicitly teach, but Reiner teaches the claimed: 
wherein determining if the content includes the critical results / findings includes determining whether the content includes a tag indicative of the content including the critical results / findings […] if the content includes/excludes the tag indicating the clinical results / findings … ((Reiner, [0303]) findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, 
RE: Claim 11 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
11. The computer program product of claim 10 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: enrolling end point devices into the automated clinical documentation mesh network (Dillie et al., [0059]) (the HDE may create or generate a profile for an entity upon registration i.e. enrollment of the entity with the HDE)).
RE: Claim 13 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
13. The computer program product of claim 10 wherein the end point devices includes one or more of: one or more source end point devices; and one or more target end point devices ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 14 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
14. The computer program product of claim 13 wherein receiving content within the automated clinical documentation mesh network includes: receiving content from one or more source end point devices within the automated clinical documentation mesh network ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE)). 
RE: Claim 15 (Original)
15. The computer program product of claim 13 wherein routing the content to one or more endpoint devices based, at least in part, upon the routing rule includes: routing the content to one or more target endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE, message routing is determined, and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 18 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
18. The computer program product of claim 10 wherein processing the content to identify a routing rule for the content includes: receiving user input to identify a routing rule for the content ((Dillie et al., [0061]) (the rules or rules engine may be configured by a user of the healthcare data exchange)).
RE: Claim 19 (Currently Amended) Dillie et al. teaches the claimed: 
19. A computing system including a processor and memory configured to perform operations comprising: maintaining an automated clinical documentation mesh network that includes a plurality of end point devices ((Dillie et al., [0007], [0015], [0035], [0062]) (system can include electronic medical records, electronic health records, and/or hospital information exchange system wherein the system provides both dynamic routing across the self service network and stream transformation of content into communication protocols understood by either side; a non-transitory computer-readable storage medium with computer readable instructions as at least one processor; a wireless network may employ mesh networks; the health data exchange facilitates communications between endpoints of the health data exchange system));  
receiving content within the automated clinical documentation mesh network ((Dillie et al., [0062]) (network communication protocol within the health data exchange network within routing can be to and from electronic medical records)); 
processing the content to identify a routing rule for the content, […] ((Dillie et al., [0061], ]0071], [0073])) (the health data exchange may include a rules engine to apply any one or more rules to the operations and functionality of the HDE wherein the rules engine may apply one or more rules to any transmission of data, information and messages between entities using the HDE; the HDE engine may provide a system for the identification, transformation and exchange of various information, data and documents between disparate systems and formats));
[…], routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0073], [0079]) (the determination is made whether the route is bi-directional such that it is determined if the patient care information discussed herein is applicable and applied from the EMS to the hospital, and from the hospital back to the EMS and if not, the message is transferred to the determined route end points (e.g., hospital), and the transaction is closed; the HDE may apply one or more export rules to the record from the second entity, transform the record, and apply one or more import rules to the record for the first entity)).
Dillie et al. fails to explicitly teach, but Calabrese teaches the claimed:
wherein processing the content to identify a routing rule for the content includes processing the content to determine if the content includes critical results / findings, […]; if the content includes […] the critical results / findings, routing the content […] and if the content excludes […] the critical results / findings, routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings ((Calabrese, [0037]; [0059]) (if the test results are negative for the presence of a human malady, the patient may simply be informed of the results; if the test results are inconclusive, the patient may be routed to a separate source of information where the reasons for the inconclusive result may be explained; an automated web page and routing 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. with the motivation for delivering test results for subjects who desire counseling regarding the test results (Calabrese, [0015], [0017]). 
Dillie et al. and Calabrese fail to explicitly teach, but Richie teaches the claimed: 
[…] the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings, and prohibiting routing of the content to a second end point device of the one or more endpoint devices unless authorized by a medical professional ((Richie, [0022]) (in some embodiments, results may be made available to a patient directly, in some embodiments, results may initially be accessible to a doctor via a doctor web portal implemented by web server; after communication of the test results to the patient, the doctor may then release results directly to the patient)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. and routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese with the motivation for delivering test results to an individual with appropriate training and expertise to interpret the outcome and associate risk analysis (Richie, [0022]).

wherein determining if the content includes the critical results / findings includes determining whether the content includes a tag indicative of the content including the critical results / findings […] if the content includes/excludes the tag indicating the clinical results / findings … ((Reiner, [0303]) findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, and the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie with the motivation for delivering test results to an individual with appropriate training and expertise to interpret the outcome and associate risk analysis (Richie, [0022]). 
RE: Claim 20 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed: 
20. The computing system of claim 19 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: enrolling end point devices into the automated clinical documentation mesh network (Dillie et al., [0059]) (the HDE may create or generate a profile for an entity upon registration i.e. enrollment of the entity with the HDE)).
RE: Claim 22 (Original) 
22. The computing system of claim 19 wherein the end point devices includes one or more of: one or more source end point devices; and one or more target end point devices ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 23 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
23. The computing system of claim 22 wherein receiving content within the automated clinical documentation mesh network includes: receiving content from one or more source end point devices within the automated clinical documentation mesh network ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE)).
RE: Claim 24 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
24. The computing system of claim 22 wherein routing the content to one or more endpoint devices based, at least in part, upon the routing rule includes: routing the content to one or more target endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE, message routing is determined, and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 27 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
27. The computing system of claim 19 wherein processing the content to identify a routing rule for the content includes: receiving user input to identify a routing rule for the content .
Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0365241 (hereinafter “Dillie et al.”) in view of U.S. Patent Application Pub. No. 2008/0075543 A1 (hereinafter “Calabrese”) and U.S. Patent Application Pub. No. 2018/0289291 A1 (hereinafter “Richie”), and U.S. Patent Application Pub. No. 2014/0358585 A1 (hereinafter “Reiner”).and further in view of U.S. Patent Application Pub. No. 2016/0191357 A1 (hereinafter “Orner et al.”).
RE: Claim 3 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
3. The computer-implemented method of claim 1 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices.
Dillie et al., Calabrese, and Richie fail to explicitly teach, but Orner et al. teaches the claimed: 
unenrolling end point devices from the automated clinical documentation mesh network ((Orner et al., [0006], [0069]) (a system for mapping a mesh network is provided; if disconnected routers and end devices are known to exist in a previous log, according to some examples, the system may display the routers and end devices with a dotted line to indicate that the connection has been lost (e.g., due to the router failing); according to some embodiments, the user interface may be configured to receive input indicating that the devices were intentionally disconnected and remove the old devices from the displayed network map)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the removing of old devices from a mesh network as taught by Orner et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie, and the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner with the motivation for mapping a mesh network to track devices communicating in a mesh network of sensors and devices (Orner et al., [0005]). 
RE: Claim 12 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
12. The computer program product of claim 10 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: 
Dillie et al. fails to explicitly teach, but Orner et al. teaches the claimed: 
unenrolling end point devices from the automated clinical documentation mesh network ((Orner et al., [0006], [0069]) (a system for mapping a mesh network is provided; if disconnected routers and end devices are known to exist in a previous log, according to some examples, the system may display the routers and end devices with a dotted line to indicate that the connection has been lost (e.g., due to the router failing); according to some embodiments, the user interface may be configured to receive input indicating that the devices were intentionally disconnected and remove the old devices from the displayed network map)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the removing of old devices from a mesh network as taught by Orner et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie, and the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner with the motivation for mapping a mesh network to track devices communicating in a mesh network of sensors and devices (Orner et al., [0005]). 
RE: Claim 21 (Original) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
21. The computing system of claim 19 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: 
Dillie et al. fails to explicitly teach, but Orner et al. teaches the claimed: 
unenrolling end point devices from the automated clinical documentation mesh network ((Orner et al., [0006], [0069]) (a system for mapping a mesh network is provided; if disconnected routers and end devices are known to exist in a previous log, according to some examples, the system may display the routers and end devices with a dotted line to indicate that the connection has been lost (e.g., due to the router failing); according to some embodiments, the user interface may be configured to receive input indicating that the devices were intentionally disconnected and remove the old devices from the displayed network map)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the removing of old devices from a mesh network as taught by Orner et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie, and the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner with the motivation for mapping a mesh network to track devices communicating in a mesh network of sensors and devices (Orner et al., [0005]). 
Claims 8, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0365241 (hereinafter “Dillie et al.”) in view of U.S. Patent Application Pub. No. 2008/0075543 A1 (hereinafter “Calabrese”) and U.S. Patent Application Pub. No. 2018/0289291 A1 (hereinafter “Richie”), and U.S. Patent Application Pub. No. 2014/0358585 A1 (hereinafter “Reiner”). and further in view of U.S. Patent Application Pub. No. 2014/0249847 A1 (hereinafter “Soon-Shiong et al.”).
RE: Claim 8 (Currently Amended) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
8. The computer-implemented method of claim 1 

wherein processing the content to identify a routing rule for the content includes: processing the content to identify a manner in which similar content was previously routed ((Soon-Shiong et al., [0049], [0050]) (healthcare object types can be classified according to one or more classification schemes as defined with respect to the derived discriminator characteristic, for example, when the digital representation includes a highway location, the healthcare object recognition platform can search the healthcare object type database for healthcare object types that are indexed by the classification or indexed by the discriminator characteristics; the healthcare object types can include attributes that can include non-populated attributes that are to be populated upon instantiation of a corresponding healthcare object i.e. upon instantiation of a healthcare object, attributes may be populated based on a healthcare object type classification based on similarly known content)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the identifying a routing rule based on attributed of a healthcare object that is populated upon instantiation using a classification scheme as taught by Soon-Shiong et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie, and the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner with the motivation of providing a system capable of recognizing that objects are in fact healthcare objects and routing based on the recognition (Soon-Shiong et al., [0007], [0008]). 
RE: Claim 17 (Currently Amended) 
17. The computer program product of claim 10. 
Dillie et al., Calabrese, Richie, Reiner fail to explicitly teach, but Soon-Shiong et al. teaches the claimed:
wherein processing the content to identify a routing rule for the content includes: processing the content to identify a manner in which similar content was previously routed ((Soon-Shiong et al., [0049], [0050]) (healthcare object types can be classified according to one or more classification schemes as defined with respect to the derived discriminator characteristic, for example, when the digital representation includes a highway location, the healthcare object recognition platform can search the healthcare object type database for healthcare object types that are indexed by the classification or indexed by the discriminator characteristics; the healthcare object types can include attributes that can include non-populated attributes that are to be populated upon instantiation of a corresponding healthcare object i.e. upon instantiation of a healthcare object, attributes may be populated based on a healthcare object type classification based on similarly known content)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the identifying a routing rule based on attributed of a healthcare object that is populated upon instantiation using a classification scheme as taught by Soon-Shiong et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie, and the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner with the motivation of providing a system capable of recognizing that objects are in fact healthcare objects and routing based on the recognition (Soon-Shiong et al., [0007], [0008]). 
RE: Claim 26 (Currently Amended) Dillie et al., Calabrese, Richie, and Reiner teach the claimed:
26. The computing system of claim 19 
Dillie et al., Calabrese, Richie, Reiner fail to explicitly teach, but Soon-Shiong et al. teaches the claimed: 
wherein processing the content to identify a routing rule for the content includes: processing the content to identify a manner in which similar content was previously routed ((Soon-Shiong et al., [0049], [0050]) (healthcare object types can be classified according to one or more classification schemes as defined with respect to the derived discriminator characteristic, for example, when the digital representation includes a highway location, the healthcare object recognition platform can search the healthcare object type database for healthcare object types that are indexed by the classification or indexed by the discriminator characteristics; the healthcare object types can include attributes that can include non-populated attributes that are to be populated upon instantiation of a corresponding healthcare object i.e. upon instantiation of a healthcare object, attributes may be populated based on a healthcare object type classification based on similarly known content)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the identifying a routing rule based on attributed of a healthcare object that is populated upon instantiation using a classification scheme as taught by Soon-Shiong et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, the providing test results initially to a doctor until the doctor releases the results directly to the patient as taught by Richie, and the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner with the motivation of providing a system capable of . 
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 12/20/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the 103 prior art rejections of claims 1-6, 8-15, 17-24, and 26-27, in light of the amendments to independent claims 1, 10, and 19, previously cited references Dillie, Calabrese, Richie, Orner, and Soon-Shiong, as applied, fail to teach or disclose the amended limitations of the independent claims.
In response to applicant’s argument (a) regarding the 103 rejections, Applicant’s arguments with respect to claims 1-6, 8-15, 17-24, and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited reference Reiner, in obvious combination with references Dillie, Calabrese and Richie as teaching the limitations of the independent claims. Accordingly, Examiner maintains the 103 prior art rejection of claims 1-6, 8-15, 17-24, and 26-27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Pub. No. 2019/0182124 A1 teaches a machine learning module for analyzing the flow of information over a mesh network (Abstract); and
U.S. Patent Application Pub. No. 2015/0187209 A1 teaches a mesh network for routing electronic medical record information ([0283]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626        

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626